Citation Nr: 0711729	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-31 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which, in pertinent part, denied 
entitlement to TDIU. 

The veteran testified before a Decision Review Officer at a 
February 2005 hearing at the RO.  A transcript has been 
associated with the file.

The veteran requested a hearing before the Travel section of 
the Board in his September 2004 Form 9.  The veteran failed 
to appear before the Travel Board in February 2007.  The 
request for a hearing before the Board is deemed withdrawn.  
38 C.F.R. § 20.702.  The Board may proceed to consider the 
case.  Id. 

In April 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran is currently service connected for hearing 
loss, rated as 80 percent disabling, duodenal ulcer, rated as 
20 percent disabling, tinnitus, rated as 10 percent disabling 
and for an appendectomy scar, currently rated noncompensable.  
These evaluations meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

2.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. TDIU

The veteran contends that his hearing disability renders him 
unemployable, thus warranting a total disability rating 
(TDIU).  For the reasons that follow, the Board concludes 
that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is presently service connected for hearing loss, 
rated as 80 percent disabling, duodenal ulcer, rated as 20 
percent disabling, tinnitus, rated as 10 percent disabling, 
and for an appendectomy scar, rated as noncompensable.  His 
combined disability rating is 90 percent.  See 38 C.F.R. 
§ 4.25.  Thus, he meets the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence 
must still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the veteran's service-
connected disabilities alone prevent him from engaging in 
substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  



The veteran was employed for years as a back-hoe operator, 
before becoming a front-end loader operator for ten years.  
He eventually left that job in 1984, following a right knee 
injury.  He has not worked since August 1984.  At his 
February 2005 DRO hearing, the veteran stated that his 
hearing problems would interfere with a return to operating a 
loader or driving in any capacity.  

The veteran was sent for VA examination in May 2004 to assess 
the current state of his service connected disabilities and 
their impact on his employability.  The findings indicated 
that the veteran's hearing loss had not significantly 
worsened.  The veteran did not report vertigo, balance or 
gait problems related to vestibular function, discharge or 
pain of the ears.  The veteran's tinnitus cannot be 
objectively measured and was simply noted.  The appendectomy 
scar was stable.  Finally, one examiner noted that the 
veteran reported not having a problem with his duodenal ulcer 
since 1975.  When specifically confronted with the question 
of employability, an examiner stated that although the 
veteran had many diagnoses, including a variety of nonservice 
connected disorders, "these are limiting him minimally or 
mildly.  It appears the veteran is capable of gainful 
employment within his limitations."  When describing his 
recreational activities, the veteran indicated that he has 
hunted deer and turkey most of his life, and continues to 
hunt turkey.

The veteran has been found disabled by the Social Security 
Administration (SSA) in a November 1985 decision.  Although 
VA is required to consider the SSA's findings, VA is not 
bound by their conclusions.  Adjudication of VA and Social 
Security claims is based on different laws and regulations.  
The award of disability benefits was based on a nonservice-
connected right knee disorder as well.  In determining 
entitlement to TDIU, nonservice connected disabilities cannot 
be considered.  Although the SSA recognized that the veteran 
has physical impairments, the SSA did not address the impact 
that the veteran's hearing loss has on the veteran's ability 
to perform basic work-related activities.  In other words, 
although the hearing loss disorder affects his ability to be 
employed, as reflected by the current 80 percent rating, it 
does not render him totally disabled, since he can continue 
to perform basic tasks.  

The evidence does not show that the veteran's service 
connected disabilities render him unemployable.  The Board is 
aware that the veteran's additional physical disabilities and 
his advanced age may impact his employability, but these 
considerations are not to be used in evaluating entitlement 
to TDIU.  The veteran does not have any vestibular 
dysfunction beyond his hearing loss and tinnitus, i.e., 
vertigo, etc., that is not compensated by his current 80 
percent and 10 percent ratings.  The May 2004 VA examiner 
considered him to be employable.  In light of the lack of any 
medical opinion to the contrary, the Board is inclined to 
agree with the VA examiner.  

Looking at the veteran's occupational history, it is possible 
that his service-connected conditions would prevent him from 
engaging in his prior employment.  However, he remains active 
and is functionally capable of performing other jobs.  There 
is no medical opinion that he is physically incapable of 
performing sedentary work.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.



II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
TDIU, any questions as to the appropriate effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the record.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service connected disabilities since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


